215 U.S. 586
30 S.Ct. 404
54 L.Ed. 339
NORTH CAROLINA MINING COMPANY, Appellant,v.G. R. WESTFELDT et al.
No. 580.
Supreme Court of the United States
November 15, 1909

1
Messrs. Joseph J. Hooker, James H. Merrimon, Hannis Taylor, and Charles A. Moore for appellant.


2
Messrs. Alfred S. Barnard, Julius C. Martin, and F. A. Sondley for appellees.


3
Per Curiam: Appeal dismissed for want of jurisdiction. Westfeldt v. North Carolina Min. Co. 92 C. C. A. 378, 166 Fed. 706. Application for certiorari denied April 19, 1909 (214 U. S. 516, 53 L. ed. 1064, 29 Sup. Ct. Rep. 697). Application for appeal denied May 13, 1909, by the circuit court of appeals. Appeal granted June 12, 1909, by one of the circuit judges who had not sat as a member of the court of appeals on the hearing of the case or of the application for appeal. Motion to set aside the order denied August 21, 1909. Macfadden v. United States, 213 U. S. 288, 53 L. ed. 801, 29 Sup. Ct. Rep. 490; Greeley v. Lowe, 155 U. S. 58, 39 L. ed. 69, 15 Sup. Ct. Rep. 24; Re Winn, 213 U. S. 458, 53 L. ed. 873, 29 Sup. Ct. Rep. 515; Re Moore, 209 U. S. 490, 52 L. ed. 904, 28 Sup. Ct. Rep. 585, 706, 14 A. & E. Ann. Cas. 1164.